ORDER
PER CURIAM.
The movant, Clarence Burgess, appeals the motion court’s order dismissing his Rule 24.035 motion for post-conviction relief. We have reviewed the parties’ briefs and the record on appeal and find no clear error. Rule 24.035(k). An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The motion court’s order dismissing the movant’s Rule 24.035 motion for post-conviction relief is affirmed. Rule 84.16(b)(2).